United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-41552
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CONRADO PULIDO,
also known as Junior,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. V-02-CR-36-1
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Conrado Pulido pleaded guilty to aiding and abetting in the

distribution of less than 500 grams of cocaine.   He appeals the

120-month term of imprisonment imposed, arguing that the district

court clearly erred in adjusting his offense level for his

leadership role in the offense.

     Pulido withdrew his objection to the adjustment for his

leadership role in the offense at the sentencing hearing.

Pulido has thus waived any challenge to the adjustment made based


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41552
                                -2-

on his role in the offense, and his argument is not reviewable on

appeal.   See United States v. Musquiz, 45 F.3d 927, 931 (5th Cir.

1995); United States v. Olano, 507 U.S. 725, 733 (1993).

     AFFIRMED.